Undercofler, Chief Justice.
Gilmore appeals his conviction of murder and life sentence. He enumerates as errors the trial court’s denial of a motion for directed verdict and denial of his motion for new trial based upon the “general” grounds.
The evidence was sufficient, when considered in the light most favorable to the prosecution, to convince a rational trier of fact as to the guilt of the appellant beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
The State’s evidence consisted of eyewitnesses who stated appellant and the victim, Henry Corley, had been arguing because Corley had said something derogatory about appellant to another. Both had been drinking. Around 10:30 p.m., while the victim and a group were sitting around the bar in the Melody Inn in Emanuel County, appellant entered the bar and took up a position opposite Corley at the bar. The witnesses said appellant pulled his pistol and leveled it at the victim. He fired, hitting Corley in the head, chest, abdomen, and arm. Corley managed to return the fire and hit Gilmore twice. There was evidence that the victim had tried to smooth things over just prior to the shooting.
Appellant testified and pursued a theory of self-defense. Evidence was also introduced to raise the possibility that another gun had also shot the victim. The court charged the jury regarding murder, voluntary manslaughter, mutual combat and justifiable homicide. The theory of “intervening cause” was also charged. The jury rejected alternative theories and found the appellant guilty of murder. There was no error.

Judgment affirmed.


All the Justices concur.